
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.57


EMPLOYMENT AGREEMENT


        This Employment Agreement is entered into by and among AMC
ENTERTAINMENT INC., a Delaware corporation ("AMCE"), AMC ENTERTAINMENT
INTERNATIONAL, INC., a Delaware corporation ("AMCEI" and, collectively with
AMCE, the "Company"), and MARK A. MCDONALD ("Employee"). In consideration of the
mutual promises and covenants contained herein, the parties hereto agree as
follows:

1.    Duties.    During the Term (as defined in Section 2) of his employment by
the Company under this Agreement, Employee shall devote his full time and
attention to the business of the Company as directed by AMC's President and
Chief Operating Officer or such officer's designee.

2.    Term.    The term of this Agreement shall commence as of July 1, 2001 and
shall terminate on June 30, 2003 or sooner as provided in Section 6 below (such
period, as it may be extended, the "Term"). On each July 1 hereafter, commencing
in 2002, one year shall be added to the Term of Employee's employment with the
Company under this Agreement, so that as of each July 1 the Term of Employee's
employment hereunder shall be two (2) years.

3.    Compensation.    

        (a)    Base Salary.    During the Term of his employment by the Company
under this Agreement, Employee shall receive an annual salary of $225,000.00
("Base Salary") (less withholding for applicable taxes), payable in accordance
with the Company's payroll procedures for its salaried employees, subject to
such increases as may be determined by AMC's President and Chief Operating
Officer with approval from AMCE's Chairman of the Board, President and Chief
Executive Officer and, if applicable, the Compensation Committee of the Board of
Directors of AMCE.

        (b)    Bonus.    In addition to Base Salary, Employee shall be eligible
to "receive an annual bonus (the "Bonus") as determined from time to time by
AMC's President and Chief Operating Officer with approval from AMCE's Chairman
of the Board, President and Chief Executive Officer and, if applicable, the
Compensation Committee of the Board of Directors of AMCE, based on the Company's
applicable incentive compensation program, as such may exist from time to time.

        (c)    Benefits.    During the Term of Employee's employment by the
Company under this Agreement, Employee also shall be eligible for the benefits
offered by the Company from time to time to the Company's other executive
officers (such as group insurance, pension plans, thrift plans, stock purchase
plans and the like). Nothing herein shall be construed so as to prevent the
Company from modifying or terminating any employee benefit plans or programs it
may adopt from time to time.

        (d)    Automobile.    During the Term of Employee's employment by the
Company under this Agreement, the Company shall provide Employee with a Company
owned or leased automobile or an equivalent automobile allowance.

4.    Expense Reimbursements.    During the Term of Employee's employment by the
Company under this Agreement, the Company shall reimburse Employee for business
travel and entertainment expenses reasonably incurred by Employee on behalf of
the Company in accordance with the Company's procedures, as such may exist from
time to time.

1

--------------------------------------------------------------------------------



5.    Termination.    Employee's employment by the Company under this Agreement
shall be terminated upon the earliest to occur of the following events:

        (a)    Resignation.    Employee's resignation or other voluntary
departure.

        (b)    Death.    The death of Employee.

        (c)    Disability.    If, as a result of Employee's incapacity due to
physical or mental illness, (i) Employee shall not have been regularly
performing his duties and obligations hereunder for a period of one hundred
twenty (120) consecutive days (a "Disability"), (ii) the Company has given
Employee the written Notice of Termination pursuant to Section 6(a) hereof, and
(iii) within thirty (30) days after the Company gives Employee such written
Notice of Termination (which may occur before or after the end of such 120 day
period), Employee shall not have returned to the performance of his duties and
obligations hereunder on a regular basis.

        (d)    Cause.    Employee is terminated for Cause. For purposes of this
Agreement, "Cause" is defined as (i) the willful and continued failure by
Employee to perform substantially his duties with the Company (other than any
such failure resulting from his incapacity due to physical or mental illness),
or (ii) the willful engaging by Employee in misconduct which is materially and
demonstrably injurious to the Company. For purposes of this Agreement, no act,
or failure to act, on the part of Employee shall be considered "willful" unless
such act was committed, or such failure to act occurred, in bad faith and
without reasonable belief that Employee's act or failure to act was in the best
interests of the Company.

        (e)    Without Cause.    The employment of Employee by the Company under
this Agreement may be terminated without Cause with severance at any time by
AMC's President and Chief Operating Officer with approval from AMCE's Chairman
of the Board, President and Chief Executive Officer in their sole discretion. In
the event of payment of severance without Cause, Employee shall receive the
severance amount specified in paragraph 7(c) herein and in such case, Employee
will not receive severance under the AMC Severance Pay Plan.

        (f)    Change of Control.    Employee terminates his employment by the
Company hereunder due to the occurrence of any one or more of the events
described in clauses (i), (ii) and (iii) below subsequent to a Change of Control
(as defined below), provided that Employee has given the Company the written
Notice of Termination pursuant to Section 6(a) hereof within sixty (60) days of
the occurrence of any such event:

          (i)  a substantial adverse alteration in Employee's responsibilities
from those in effect immediately prior to the Change of Control;

         (ii)  a reduction in Employee's Base Salary below the rate that is in
effect immediately prior to the Change of Control; or

        (iii)  a material reduction in the benefits provided to Employee by the
Company prior to the Change of Control.

        For purposes of this Agreement a "Change of Control" means (i) a merger,
consolidation or similar transaction involving the Company after which holders
of the Company's stock before such transaction do not own at least 50% of the
combined voting power of all shares generally entitled to vote in the election
of the members of the Board of Directors of the surviving entity, (ii) the
acquisition by any person or group (other than Apollo or the holders of Class B
Stock on the Initial Issuance Date), so long as neither Apollo nor such holders
of Class B Stock is a part of such group (as such term is defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder), of beneficial ownership of at least 50% of
the combined voting power of all shares generally entitled to vote in the
election of the members of the Board of Directors of the Company, or (iii) the
sale of all or substantially all of the assets of the Company or similar

2

--------------------------------------------------------------------------------



transaction (the determination of aggregate voting power to recognize that the
Company's Class B Stock has ten votes per share and the Company's Common Stock
has one vote per share).

        "Apollo" means Apollo Management IV, L.P., Apollo Management V, L.P. and
their affiliates.

        "Class B Stock" means the Class B Stock, par value $0.662/3 per share,
of the Company.

        "Common Stock" means the Common Stock, par value $0.662/3 per share, of
the Company.

        "Initial Issuance Date" means April 19, 2001, the first date of issuance
of the Preferred Stock (as defined in the Investment Agreement described below,
which is incorporated herein by this reference) pursuant to the closing of the
Investment Agreement.

        "Investment Agreement" means the Investment Agreement entered in as of
April 19, 2001 among the Company and certain investors named therein.

(g)Retirement.    The retirement of the Employee at or after age 65.

6.    Termination Procedure.    

        (a)    Notice of Termination.    Any termination of the Company's
employment of Employee, either by the Company or by Employee (other than
termination pursuant to Section 5(a) or (b) hereof), shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11. For purposes of this Agreement, a "Notice of Termination" shall mean
a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall, where applicable, set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Employee under the provisions so indicated.

        (b)    Date of Termination.    "Date of Termination" shall mean (i) if
Employee's employment by the Company is terminated by Employee's resignation,
retirement or other voluntary departure, the date of such event, (ii) if
Employee's employment by the Company is terminated by his death, the date of
death, (iii) if Employee's employment by the Company is terminated pursuant to
Section 5(c) hereof, thirty (30) days after Notice of Termination is given
(provided that Employee shall not have again become available for service to the
Company on a regular basis during such thirty (30) day period), (iv) if
Employee's employment by the Company is terminated for Cause, the date specified
in the Notice of Termination, and (v) if Employee's employment by the Company is
terminated for any other reason, the date on which a Notice of Termination is
given.

7.    Compensation During Disability or Upon Termination.    

        (a)    During Disability.    During any period that Employee fails to
perform his duties under this Agreement as a result of incapacity due to
physical or mental illness (a "disability period"), Employee shall continue to
receive his Base Salary at the rate then in effect for such period until his
employment by the Company is terminated pursuant to Section 5(c) hereof,
provided that payments so made to Employee during the first 180 days of any such
disability period shall be reduced by the sum of the amounts, if any, paid to
Employee at or prior to the time of any such payment under disability benefit
plans of the Company or under the Social Security disability insurance program,
and which amounts were not previously applied to reduce any such payment.
Employee shall also receive a pro rata portion of the Bonus described in
Section 3(b) pursuant to the Company's applicable incentive compensation program
(the amount of such pro rated Bonus to be determined as though the target level
(or if there is no target level, at 50% of the Base Salary at the rate then in
effect) was attained, multiplied by a fraction, the numerator of which is the
number of completed months in the then current Bonus program year and the
denominator of which is 12), as such may exist from time to time.

        (b)    Termination for Employee Resignation, Cause or Retirement.    If
Employee's employment by the Company is terminated pursuant to Section 5(a),
(d) or (g), the Company shall pay Employee his accrued but unpaid Base Salary
through the Date of Termination at the rate in effect at the time

3

--------------------------------------------------------------------------------




Notice of Termination is given, and the Company shall have no further
obligations to Employee under this Agreement. If Employee's employment by the
Company is terminated by Employee's retirement, Employee shall also receive a
pro rata portion of the Bonus described in Section 3(b) pursuant to the
Company's applicable incentive compensation program (the amount of such pro
rated Bonus to be determined as though the target level (or if there is no
target level, at 50% of the Base Salary at the rate then in effect) was
attained, multiplied by a fraction, the numerator of which is the number of
completed months in the then current Bonus program year and the denominator of
which is 12), as such may exist from time to time.

        (c)    Termination for Death, Disability, Without Cause or by Employee
due to a Change of Control.    If Employee's employment by the Company is
terminated pursuant to Section 5(b), (c), (e) or (f), the Company shall pay to
Employee or his personal representative a lump sum amount equal to two years
Base Salary (less withholding for applicable taxes) of Employee in effect on the
Date of Termination.

8.    Confidentiality.    Employee acknowledges that he knows and in the future
will know information relating to the Company and its affiliated companies and
their respective operations that is confidential or a trade secret. Such
information includes information, whether obtained in writing, in conversation
or otherwise, concerning corporate strategy, intent and plans, business
operations, pricing, costs, budgets, equipment, the status, scope and term of
pending acquisitions, negotiations and transactions, the terms of existing or
proposed business arrangements, contracts and obligations, and corporate and
financial reports. Such confidential or trade secret information shall not,
however, include information in the public domain unless Employee has, without
authority, made it public.

        Employee shall (a) not disclose such information to anyone except in
confidence and as is necessary to the performance of his duties for the Company,
(b) keep such information confidential, (c) take appropriate precautions to
maintain the confidentiality of such information, and (d) not use such
information for personal benefit or the benefit of any competitor or any other
person.

        Upon termination of his employment by the Company under this Agreement,
Employee shall return all materials in his possession or under his control that
were prepared by or relate to the Company or its affiliates, including, but not
limited to, materials containing confidential information, files, memorandums,
price lists, reports, budgets and handbooks.

        Employee's obligation under this Section 8 shall survive the termination
of Employee's employment by the Company under this Agreement.

9.    Equitable Remedies.    The parties acknowledge that irreparable damage
will result to the Company from any violation of Section 8 above by Employee.
The parties expressly agree that, in addition to any and all remedies available
to the Company for any such violation, the Company shall have the remedy of
restraining order and injunction and any such equitable relief as may be
declared or issued to enforce the provisions of Section 8 above and Employee
agrees not to claim in any such equitable proceeding that a remedy at law is
available to the Company. Notwithstanding anything contained herein to the
contrary and if, and only if, any provision of the type contained in Section 8
above, as the case may be, is enforceable in the jurisdiction in question, if
any one or more of the provisions contained in such section shall for any reason
be held to be excessively broad as to duration, geographical scope, activity or
subject, such provision shall be construed by limiting and reducing it so as to
be enforceable to the extent compatible with the applicable law in such
jurisdiction as it shall then appear.

10.    Successors: Binding Agreement.    

        (a)    Company Successors.    The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all the business of the Company, by agreement in form and
substance satisfactory to Employee, to expressly assume and agree to perform

4

--------------------------------------------------------------------------------




this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

        (b)    Employee's Successors.    This Agreement and all rights hereunder
shall be binding upon, inure to the benefit of and be enforceable by Employee's
personal or legal representatives and heirs.

11.    Notices.    All notices, requests, demand or other communications under
this Agreement shall be in writing addressed as follows:

(a)If to the Company, to:

Raymond F. Beagle, Jr.
Lathrop & Gage L.C.
2345 Grand Boulevard
Kansas City, Missouri 64108

(b)If to Employee, to:

Mark A. McDonald
5812 West 148th Place
Overland Park, Kansas 66223

        Any such notice, request, demand or other communication shall be
effective as of the date of actual delivery thereof. Either party may change
such notice address by written notice as provided herein.

12.    Total Compensation.    The compensation to be paid to Employee under this
Agreement shall be in full payment for all services rendered by Employee in any
capacity to the Company or any affiliate of the Company.

13.    Additional Potential Compensation.    Nothing in this Agreement shall
prohibit the Company from awarding additional compensation to Employee if it is
determined that such compensation is warranted based on Employee's performance.

14.    Other Provisions.    This Agreement shall be governed by the laws of the
State of Missouri. This Agreement represents the entire agreement of the parties
hereto and shall not be amended except by a written agreement signed by all the
parties hereto. This Agreement supersedes any prior oral or written agreements
or understandings between the Company or any affiliate of the Company and
Employee. This Agreement shall not be assignable by one party without the prior
written consent of the other party, except by the Company if it complies with
Section 10 above. In the event one or more of the provisions contained in this
Agreement or any application thereof shall be invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions of this Agreement or any other application thereof shall not in any
way be affected or impaired thereby. Section headings herein have no legal
significance.

15.    Arbitration.    Any legal dispute related to this Agreement and/or any
claim related to this Agreement, or breach thereof, shall, in lieu of being
submitted to a court of law, be submitted to arbitration, in accordance with the
applicable dispute resolution procedures of the American Arbitration
Association. The award of the arbitrators shall be final and binding upon the
parties.

        The parties hereto agree that (i) three arbitrators shall be selected
pursuant to the rules and procedures of the American Arbitration Association,
(ii) at least one arbitrator shall be a licensed attorney, (iii) the arbitrators
shall have the power to award injunctive relief or to direct specific
performance, (iv) each of the parties, unless otherwise provided by applicable
law and procedures, shall bear its own attorneys' fees, costs and expenses and
an equal share of the arbitrators' and administrative fees of arbitration, and
(v) the arbitrators shall award to the prevailing party a sum equal to that
party's share of the arbitrators' and administrative fees of arbitration.

5

--------------------------------------------------------------------------------



        Nothing in this section shall be construed as providing Employee a cause
of action, remedy or procedure that Employee would not otherwise have under this
Agreement or the law. Employee understands that in signing this Agreement he is
waiving any right that he may have to a jury trial or a court trial of any legal
dispute or claim as set forth above.

        THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.

        IN WITNESS WHEREOF, the parties have executed this Employment Agreement
as of the day and year first above written.

    AMC ENTERTAINMENT INC.,
a Delaware corporation
 
 
By:
 
/s/  PETER C. BROWN      

--------------------------------------------------------------------------------

Peter C. Brown, Chairman of the Board,
President and Chief Executive Officer
 
 
AMC ENTERTAINMENT INTERNATIONAL, INC., a Delaware corporation
 
 
By:
 
/s/  PHILIP M. SINGLETON      

--------------------------------------------------------------------------------

Philip M. Singleton, President and
Chief Operating Officer
 
 
/s/  MARK A. MCDONALD      

--------------------------------------------------------------------------------

MARK A. MCDONALD, EMPLOYEE

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.57



EMPLOYMENT AGREEMENT
